DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 14, 2021, has been entered.

 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 12, and 30 have been amended as requested.  The pending claims are 1-54 with claims 12-54 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejections set forth in sections 5 and 6 of the last Office action (Final Rejection mailed October 14, 2020).  Specifically, the cited references fail to teach or suggest tape elements comprising a polyamide polymer or a blend of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,428,873 issued to Kerr in view of US 4,010,303 issued to Ramsauer et al.
Kerr discloses a floor mat comprising a plurality of pile yarns 14 (i.e., applicant’s face fibers) tufted into a primary carrier fabric 16 (i.e., applicant’s reinforcement layer), an adhesive layer 24, and a backing 36 and/or 60 (i.e., applicant’s base component) of vulcanized thermoplastic elastomer (abstract, col. 2, lines 53-61, and Figure 2).  The pile yarns may be cotton, nylon, polyester, or other suitable material, while the primary carrier fabric is a woven or nonwoven fabric (col. 2, lines 57-61).  A woven or nonwoven reinforcing scrim 40 may be located between a first layer of thermoplastic elastomer 36 and a second layer of thermoplastic elastomer 60 (col. 3, lines 36-51 and col. 4, lines 50-63).  Such a nonwoven scrim can be interpreted as being sandwiched between a reinforcement layer (i.e., the primary carrier fabric 
Thus, Kerr teaches the invention of claims 1-4, 6-9, and 11 with the exception that the primary carrier fabric comprises monoaxially drawn polyamide tape elements or tape elements comprising a blend of polyamide and polyester having a rectangular cross-section, a draw ratio of at least about 5, a modulus or at least about 2 GPa, and a density of at least 0.85 g/cm3.  However, primary backings comprising monoaxially drawn polyamide tape yarns are known in the art.  For example, Ramsauer discloses tufted nylon carpets comprising a primary backing of ribbon-shaped (i.e., tape having a rectangular cross-section) warp and weft filling yarns made for a blend of 65-80% by wt. polyamide and 20-35% by wt. polyester (abstract and col. 1, lines 42-48).  The preferred polyester is polyethylene terephthalate (col. 1, lines 55-56). The immiscible blend of polymers provides a matrix-fibrillar structure of polyester fibrils in a polyamide matrix (col. 1, lines 42-48 and col. 1, line 62-col. 2, line 2).  The matrix-fibrillar structure provides the backing with a lower splitting tendency with less resistance to tufting needles, thereby providing more stability than conventional polypropylene tape primary backings (col. 2, lines 3-11).  The ribbon-shaped yarns are made by extruding a blend of polyamide and polyester into a film, slitting the film to a desired width, and (monoaxially) drawing said slit-film ribbons (col. 2, lines 12-19).  Suitable draw ratios are 1:3 to 1:5, but higher draw ratios may be employed (col. 2, lines 21-23).   
Ramsauer fails to teach a density of the blend of polyamide and polyester.  However, polyethylene terephthalate is known to have a density of about 1.38 g/cm3, while polyamide 3.  Thus, the blend of polyamide and polyester would meet applicant’s limitation of having a density of at least 0.85 g/cm3.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a primary backing fabric comprising woven monoaxially drawn ribbon-shaped tape yarns comprising a blend of polyamide and polyester, as taught by Ramsauer, for the woven primary carrier fabric of Kerr.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., lower splitting tendency with less resistance to tufting needles and more stability than conventional polypropylene tape primary backings).  
While the Ramsauer reference fails to teach the modulus of the polyamide-polyester blend tape yarn, it is reasonable to presume that the claimed modulus property would obviously be met by the Kerr invention having the modified primary backing fabric as taught by Ramsauer.  Support for said presumption is found in the use of similar materials used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, claims 1-4, 6-9, and 11 are rejected as being obvious over the cited prior art.  

Regarding claim 10, Kerr is silent with respect to the presence of recycled rubber material (i.e., 0% recycled rubber content).  Hence, claim 10 is also rejected along with parent claims 1, 7, and 8.  
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0226661 issued to Laurent in view of US 4,010,303 issued to Ramsauer et al.
Laurent discloses a floor covering, such as a floor mat (abstract and sections [0018], [0054], and [0066]).  The floor covering comprises a pile layer 10, one or more backing layers 20, and optionally a base layer 30 (section [0019] and Figure 1).  The pile layer may be a tufted carpet having cut pile, loop pile, or a combination thereof (section [0029]).  The pile fibers may be natural or synthetic, such as nylon 6, nylon 66, polyester, polypropylene, or combinations thereof (section [0030]). The backing layer 20 may include one or both of a primary backing and a secondary backing (section [0031]).  The primary backing (i.e., applicant’s reinforcement layer) may be a woven fabric, including slit film (i.e., tape yarns) fabrics of polypropylene or polyester (section [0031]).  The secondary backing fabric may be a woven or nonwoven fabric (section [0031]) (i.e., applicant’s nonwoven layer sandwiched between the reinforcement layer and the base component).  The base layer 30 may be an elastomeric or thermoplastic material, such as natural and synthetic rubber, nitrile rubber, polyvinyl chloride, or polyurethane (section [0032]).  
Thus, Laurent teaches the invention of claims 1-4, 6-9, and 11 with the exception that the primary backing comprises monoaxially drawn polyester or polyamide tape elements having a rectangular cross-section, a draw ratio of at least about 5, a modulus or at least about 2 GPa, and 3.  However, primary backings comprising monoaxially drawn polyamide tape yarns are known in the art.  For example, Ramsauer discloses tufted nylon carpets comprising a primary backing of ribbon-shaped (i.e., tape having a rectangular cross-section) warp and weft filling yarns made for a blend of 65-80% by wt. polyamide and 20-35% by wt. polyester (abstract and col. 1, lines 42-48).  The preferred polyester is polyethylene terephthalate (col. 1, lines 55-56). The immiscible blend of polymers provides a matrix-fibrillar structure of polyester fibrils in a polyamide matrix (col. 1, lines 42-48 and col. 1, line 62-col. 2, line 2).  The matrix-fibrillar structure provides the backing with a lower splitting tendency with less resistance to tufting needles, thereby providing more stability than conventional polypropylene tape primary backings (col. 2, lines 3-11).  The ribbon-shaped yarns are made by extruding a blend of polyamide and polyester into a film, slitting the film to a desired width, and (monoaxially) drawing said slit-film ribbons (col. 2, lines 12-19).  Suitable draw ratios are 1:3 to 1:5, but higher draw ratios may be employed (col. 2, lines 21-23).   
Ramsauer fails to teach a density of the blend of polyamide and polyester.  However, polyethylene terephthalate is known to have a density of about 1.38 g/cm3, while polyamide (e.g., nylon 6) is known to have a density of about 1.31 g/cm3.  Thus, the blend of polyamide and polyester would meet applicant’s limitation of having a density of at least 0.85 g/cm3.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a primary backing fabric comprising woven monoaxially drawn ribbon-shaped tape yarns comprising a blend of polyamide and polyester, as taught by Ramsauer, for the woven slit-film primary backing of Laurent.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  All the claimed elements were 
While the Ramsauer reference fails to teach the modulus of the polyamide-polyester blend tape yarn, it is reasonable to presume that the claimed modulus property would obviously be met by the Laurent invention having the modified primary backing fabric as taught by Ramsauer.  Support for said presumption is found in the use of similar materials used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, claims 1-4, 6-9, and 11 are rejected as being obvious over the cited prior art.  
Regarding claim 5, the claim limitations of dyed and undyed, being exclusive opposites, encompasses any and all face fibers.  Additionally, Laurent teaches the pile yarns may be screen printed with a reinforcing composition (section [0043]).  As such, claim 5 is also rejected along with parent claim 1.  
Regarding claim 10, Laurent is silent with respect to the presence of recycled rubber material (i.e., 0% recycled rubber content).  Hence, claim 10 is also rejected along with parent claims 1, 7, and 8.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 26, 2021